DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 Oct 2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 11 recite the limitation “a pressure threshold value” in lines 6 and 4.  It is unclear if this is the same “pressure threshold value” from Claim 1 at line 9 or a different one.  For purpose of examination, they will be interpreted as being the same.
	Claims not specifically referenced are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGregor (US 1,356,298).
Regarding Claim 1, McGregor discloses a pressure-relief device (Figures 1-4; page 1 lines 11-14).  The device comprising: 
a duct (from 10 to 16) which, upon complying with a triggering condition (pressure; page 1 lines 11-14), opens between a pressure vessel connection element of the pressure-relief device (10) and an outlet opening of the pressure- relief device (16), whereby a fuel (here, water page 1 lines 11-14) is able to flow via the duct out of the pressure vessel connected to the pressure vessel connection element (page 1 lines 11-14) and into a vicinity of the pressure vessel in order to reduce an internal pressure in an interior of the pressure vessel (out 16), wherein, 

the pressure relief device is configured to reduce the cross-section of the duct as soon as the internal pressure reaches or falls below a pressure threshold value (Page 2, lines 39-46), 
the pressure threshold value depends on a bursting pressure of the pressure vessel (page 1 lines 11-14), 
the pressure relief device is configured to open both a main duct and a secondary duct to the outlet opening when the internal pressure is greater than the pressure threshold value (out through both 24 and 23 to 16 when both valves are open; Figure 4), and 
the pressure relief device is configured to close the main duct again while the secondary duct remains open when the internal pressure exceeds the pressure threshold reached or undercut (out through 24; Page 2, lines 39-46).
Regarding Claim 4, McGregor discloses two or more orifices (24 and 23), which permit two or more different cross sections of the duct, and the two or more orifices permit passage of fuel at least partially at different internal pressures (Page 2, lines 39-46).  
Regarding Claim 5, McGregor discloses where the pressure-relief device comprises at least one orifice (24), which influences the cross section of the duct, and a geometry of the orifice is dependent on the internal pressure of the pressure vessel (where the greater the pressure in the system, the more the valve opens).
Regarding Claim 6, McGregor discloses where the pressure-relief device comprises a housing (11), on which the pressure vessel connection element (10) and the outlet opening of the pressure-relief device are arranged (16), and which is configured to constitute the duct between the pressure-vessel connection element and the outlet opening (Figure 4), and the pressure-relief device is adapted, 
Regarding Claim 7, McGregor discloses a main closure (12) part enclosed by the housing, which bears against a main seating of the housing in a closed condition of the pressure-relief device (against 10 to close 23 in Figure 4) and, in so doing, closes the main duct (Figure 4 at 23), and a secondary closure part (14) enclosed by the main closure part (within the cup formed by 21 of 12), which bears against a secondary seating of the main closure part in a closed condition of the pressure-relief device (against 12 to close 24) and, in so doing, closes the secondary duct (24), wherein the secondary duct runs at least partially through the main closure part (24 in Figure 4).  
Regarding Claim 8, McGregor discloses where the pressure-relief device comprises a spring (22), which is adapted to press the main closure part against the main seating (Figure 4), and the spring is configured to press the main closure part back onto the main seating in order to close the main duct once more when the internal pressure reaches or falls below a pressure threshold value (Page 2, lines 39-46).  
Regarding Claims 9 and 10, McGregor discloses where the pressure-relief device comprises a triggering element (19), the triggering element is adapted to press the secondary closure part against the secondary seating (against 12 in Figure 4), and the triggering element is adapted to release the secondary closure part in order to open the secondary duct through the main closure part to the outlet opening when the triggering condition is met (when the pressure increases more than the bias of the spring 18).    
Regarding Claim 11, McGregor discloses where the pressure-relief device is configured to: upon complying with the triggering condition, open the main duct and the secondary duct to the outlet opening (Page 2, lines 39-46), when the internal pressure is greater than a pressure threshold value, and 
Regarding Claim 12, McGregor discloses a method for controlling a pressure-relief device (Figures 1-4; page 1 lines 11-14). The method comprising: 
opening a duct between a pressure vessel connection element (10) of the pressure-relief device and an outlet opening of the pressure-relief device (out 16), when a triggering condition of the pressure-relief device is met (an increase of pressure; Page 2, lines 39-46), wherein a fuel (here, water page 1 lines 11-14) is able to flow through the duct from the pressure vessel connection element into a vicinity of the pressure-relief device (from 10 in Figure 4), in order to reduce an internal pressure in an interior of the pressure vessel connected to the pressure vessel connection element (page 1 lines 11-14), and reducing a cross section of the duct when the pressure at the pressure vessel connection element falls (low pressure only opens valve 14, but high pressure opens both 14 and 12; Page 2, lines 39-46), wherein,
the pressure relief device is configured to reduce the cross-section of the duct as soon as the internal pressure reaches or falls below a pressure threshold value (Page 2, lines 39-46), 
the pressure threshold value depends on a bursting pressure of the pressure vessel (page 1 lines 11-14), 
the pressure relief device is configured to open both a main duct and a secondary duct to the outlet opening when the internal pressure is greater than the pressure threshold value (out through both 24 and 23 to 16 when both valves are open; Figure 4), and 
the pressure relief device is configured to close the main duct again while the secondary duct remains open when the internal pressure exceeds the pressure threshold reached or undercut (out through 24; Page 2, lines 39-46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGregor (US 1,356,298) in view of Borland (US 5,511,576).
Regarding Claim 3, McGregor discloses all essential elements as discussed above except where the triggering condition involves reaching or exceeding a temperature threshold value at the pressure-relief device, and the pressure threshold value is dependent on the bursting pressure of the pressure vessel at a temperature which is the same as or greater than the temperature threshold value.
Borland teaches a pressure relief device (Figure 2) comprising a duct (from 72) and a triggering condition (Col 1, lines 7-10) where the triggering condition involves reaching and/or exceeding a temperature threshold value at the pressure-relief device (Col 2, lines 51-61), and the pressure threshold value is dependent on the bursting pressure of the pressure vessel at a temperature which is the same as or greater than the temperature threshold value (Col 2, lines 51-61; where the pressure vessel and threshold value is disclosed by McGregor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGregor to incorporate the teachings of Borland to provide for where the triggering condition involves reaching and/or exceeding a temperature threshold value at the pressure-relief device, and the pressure threshold value is dependent on the bursting pressure of the pressure vessel at a temperature which is the same as or greater than the temperature threshold value.  Doing so would be combining prior art elements according to known methods to yield predictable 
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753